899 F.2d 1222
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Leonard NEWMAN, Petitioner-Appellant,v.Jack MORGAN, Warden, Respondent-Appellee.
No. 89-5758.
United States Court of Appeals, Sixth Circuit.
April 13, 1990.

1
Before KEITH and MILBURN, Circuit Judges, and GEORGE E. WOODS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
John Leonard Newman, a Tennessee prisoner, filed a habeas corpus petition under 28 U.S.C. Sec. 2254 in which he challenged the constitutionality of a 1975 conviction for second degree murder.  The district court ultimately denied the relief sought and this appeal followed.  The parties have briefed the issues, petitioner proceeding without counsel.


4
Upon consideration, we find ample support in the record for the district court's decision.  Our examination of the plea colloquy and the attendant circumstances leads us to agree that Newman's guilty plea was a voluntary and intelligent choice from among the available options.   North Carolina v. Alford, 400 U.S. 25, 31 (1970).  We also find no indication that Newman's trial counsel was constitutionally deficient under the standard set forth in Hill v. Lockhart, 474 U.S. 52, 59 (1985).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation